THE COURT.
The petitions for writs of habeas corpus are denied.
The court is of the opinion that the rule of People v. Talle, 111 Cal.App.2d 650 [245 P.2d 633], applying Statutes of 1871, page 319, was not here violated. (See, generally, In re Lemon, 15 Cal.App.2d 82 [59 P.2d 213]; United States v. Price, 163 F. 904.)  We are further of the view that the testimony of an accomplice is sufficient upon which to indict as it is to hold to answer. (People v. McRae, 31 Cal.2d 184 [187 P.2d 741].) The other points raised do not necessitate discussion. The petitions for writs of prohibition are denied.